Exhibit 77(q) Exhibits (a)(1)Articles of Amendment effective January7, 2008, regarding dissolution of ING Growth Fund and ING International Equity Fund – Filed as an Exhibit to Post-Effective Amendment No.104 to the Registrant’s Registration Statement on Form N-1A on February22, 2008 and incorporated herein by reference. (a)(2)Articles Supplementary dated February15, 2008, regarding the creation of ING Global Income Builder Fund and ING Tactical Asset Allocation Fund – Filed as an Exhibit to Post-Effective Amendment No.106 to the Registrant’s Registration Statement on Form N-1A on March4, 2008 and incorporated herein by reference. (a)(3)Articles Supplementary dated May20, 2008, regarding the creation of ING Corporate Leaders 100 Fund – Filed as an Exhibit to Post-Effective Amendment No.112 to the Registrant’s Form N-1A Registration Statement on Form N-1A filed on June4, 2008 and incorporated herein by reference. (e)(1)Second Amendment to Amended Investment Management Agreement effective April4, 2008, between ING Investments, LLC and ING Series Fund, Inc. – Filed as an Exhibit to Post-Effective Amendment No.110 to the Registrant’s Form N-1A Registration Statement on April4, 2008 and incorporated herein by reference. (e)(2)Fourth Amendment to Sub-Advisory Agreement effective April4, 2008, between ING Investments, LLC and ING Investment Management Co. – Filed as an Exhibit to Post-Effective Amendment No.110 to the Registrant’s Registration Statement on Form N-1A on April14, 2008 and incorporated herein by reference.
